 Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 1 of 9 PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

BLUE CROSS AND BLUE SHIELD OF                          Civil Action No.:
FLORIDA, INC.,

                         Plaintiff,
                                                    COMPLAINT AND DEMAND FOR TRIAL
        vs.
                                                               BY JURY
HOMELAND INSURANCE COMPANY OF
NEW YORK,

                         Defendant.


        Plaintiff Blue Cross and Blue Shield of Florida, by its counsel, asserts the following

claims against defendant Homeland Insurance Company of New York (“Homeland”) and

alleges:

                                      NATURE OF ACTION

        1.        Plaintiff brings this coverage action against the defendant insurance company for

a declaratory judgment, pursuant to 28 U.S.C. § 2201, that Homeland must provide coverage for

defense and indemnity costs arising from a multidistrict litigation filed against plaintiff in the

Northern District of Alabama.

                                              PARTIES

        2.        Plaintiff is incorporated under the laws of the State of Florida and maintains its

principal place of business at 4800 Deerwood Campus Parkway, Jacksonville, Florida 32246.

        3.        Homeland, upon information and belief, is incorporated under the laws of the

State of New York and maintains its principal place of business at 605 Highway 169 North, Suite

800, Plymouth, Minnesota 55441.




ME1 31918931v.6
 Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 2 of 9 PageID 2



                                  JURISDICTION AND VENUE

        4.        This Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. §1332(a)(2) because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and because this action involves a dispute between citizens of different states.

        5.        Venue properly rests in this Court pursuant to 28 U.S.C. §1391.

        6.        This action is commenced pursuant to the Declaratory Judgment Act, 28 U.S.C. §

2201, et seq.

                                    FACTUAL ALLEGATIONS

I.      The Blue Cross Blue Shield Plans

        7.        More than 80 years ago, the first Blue Cross Plans began with local hospitals,

while Blue Shield Plans were developed in conjunction with medical societies (together, “Blue

Plans”).

        8.        Blue Plans provided subscribers with indemnity coverage for healthcare services,

alleviating economic fears about medical events, and gave hospitals and doctors assurances that

they would be paid.

        9.        The Blue Cross and Blue Shield organizations formed the Blue Cross and Blue

Shield Association (“BCBSA”) in 1982.

        10.       The Blue System now consists of the BCBSA and several independent licensees

that operate under the familiar Blue Cross and Blue Shield trademarks.

        11.       Blue Cross and Blue Shield of Florida, Inc. (“Florida Blue”), an independent

licensee of the BCBSA, has been providing insurance to residents of Florida for over 75 years.

Driven by its mission of helping people and communities achieve better health, Florida Blue

serves more than five million health care members across the state.



                                                 -2-
ME1 31918931v.6
 Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 3 of 9 PageID 3




II.     Nature of the Underlying Action

        12.       In 2012, numerous class actions were filed against various Blue Cross Blue Shield

entities or member plans (the “Blue Plans”) and the BCBSA alleging violations of antitrust laws.

        13.       Florida Blue was a defendant in certain of these class actions and reported the

claims to Homeland during the Policy Period set forth in the insurance policy Homeland sold to

Florida Blue.

        14.       In December 2012, the Judicial Panel on Multidistrict Litigation consolidated and

transferred several of these actions to the United States District Court for the Northern District of

Alabama, creating the MDL litigation styled In Re: Blue Cross Blue Shield Antitrust Litigation,

Master File No. 2:13-cv-20000-RDP (the “Antitrust Litigation”).

        15.       The Antitrust Litigation is separated into two tracks: (1) the “Subscriber” track,

and (2) the “Provider” track.

        16.       The term “Subscriber” refers to an individual who is covered under a health

insurance plan issued by a Blue Cross Blue Shield Company.

        17.       The term “Provider” refers to any provider of medical services, including medical

doctors, osteopaths, chiropractors, hospitals, ambulatory surgical centers, urgent care centers,

etc. Providers, in essence, can include any individuals or organizations that provide health care

services.

        18.       In April 2017, the Subscribers filed a Third Amended Consolidated Class Action

Complaint (the “Subscriber Consolidated Third Amended Complaint”) against the Blue Plans,

including Florida Blue, and the BCBSA. A copy of the Subscriber Consolidated Third Amended

Complaint is attached hereto as Exhibit A.



                                                 -3-
ME1 31918931v.6
    Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 4 of 9 PageID 4



        19.       Also in April 2017, the Providers filed a Consolidated Fourth Amended

Complaint (the “Provider Consolidated Fourth Amended Complaint”) against the Blue Plans,

including Florida Blue, and the BCBSA. A copy of the Provider Consolidated Fourth Amended

Complaint is attached hereto as Exhibit B.1

        20.       The Subscribers and Providers allege, among other things, that the Blue Plans,

including Florida Blue, violated federal antitrust laws and engaged in price fixing and/or

anticompetitive activities.

III.    The Insurance Policy

        21.       Homeland sold to Florida Blue a Managed Care Errors and Omissions Excess

Indemnity Policy number MCX-1759-12, effective February 1, 2012 through February 1, 2013

(“Policy”). A copy of the Policy is attached hereto as Exhibit C.

        22.       The limit of liability of the Policy is $10,000,000 per claim and in the aggregate.

        23.       The Policy provides follow-form errors and omissions liability coverage to

Florida Blue, meaning it provides coverage to Florida Blue if the applicable underlying primary

policy provides coverage to Florida Blue. A copy of the primary E&O policy is attached hereto

as Exhibit D (the “Primary Policy”).

        24.       The Policy follows form to a primary policy that requires the insurer to pay “Loss

which the Insured is legally obligated to pay as a result of a Claim that is first made against the

Insured during the Policy Period.” Primary Policy, § I (Ex. D).

        25.       “Loss” is defined to include “Defense Expenses and any monetary amount which

an Insured is legally obligated to pay as a result of a Claim.” Primary Policy, § IV.J, as amended

by Endorsements 3, 9 and 10 (Ex. D).

1
 The caption page of Exhibit B states that it was “filed under seal,” but this complaint is now publicly
available on the Court’s CM/ECF system.

                                                  -4-
ME1 31918931v.6
 Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 5 of 9 PageID 5



        26.       “Claim” means “any written notice received by any Insured, which is brought to

the attention of the Risk Management or Corporate Legal Departments of the Insured Entity, that

a person or entity intends to hold an Insured responsible for a Wrongful Act which took place on

or after the retroactive date listen in ITEM 7 of the Declarations. In clarification and not in

limitation of the foregoing, such notice may be in the form of an arbitration, mediation, judicial,

declaratory or injunctive proceeding, or a formal administrative or regulatory proceeding. A

Claim will be deemed to be made when such written notice is first received by a member of the

Risk Management or Corporate Legal Departments of an Insured Entity.” Primary Policy, §

IV.C, as amended by Endorsement 12 (Ex. D).

        27.       “Wrongful Act” is defined to mean, among other things, “any actual or alleged

act, error or omission in the performance of, or any failure to perform, a Managed Care Activity

by any Insured Entity or by any Insured Person acting with[in] the scope of his or her duties or

capacity as such.” Primary Policy, § IV.W (Ex. D).

        28.       “Managed Care Activity” is defined to include a number of services or activities

performed by or on behalf of the Insured, including, but not limited to: Provider Selection;

Utilization Review; advertising, marketing, selling or enrollment for healthcare plans; Claims

Services; and/or establishing health care provider networks. Primary Policy, § IV.K, as amended

by Endorsements 16 and 32 (Ex. D).

        29.       “Defense Expenses means reasonable legal fees and expenses incurred in the

investigation, adjustment, defense or appeal of a Claim; provided that Defense Expenses shall

not include remuneration, salaries, overhead, fees or benefit expenses of any Insured.” Primary

Policy, § IV.E (Ex. D).




                                                -5-
ME1 31918931v.6
 Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 6 of 9 PageID 6



        30.       The Primary Policy also expressly provides coverage for “Antitrust Activity.”

Primary Policy, Declarations at Item 3(b) (Ex. D).

        31.       “Antitrust Activity” is defined to include “any actual or alleged: price fixing;

restraint of trade; monopolization; unfair trade practices; or violation of the Federal Trade

Commission Act, the Sherman Act, the Clayton Act, or any other federal statute involving

antitrust, monopoly, price fixing, price discrimination, predatory pricing or restraint of trade

activities, or of any rules or regulations promulgated under or in connection with any of the

foregoing statutes, or of any similar provision of any federal, state or local statute, rule or

regulation or common law.” Primary Policy, § IV.A (Ex. D).

        32.       The Policy is triggered when the limit of underlying coverage has been exhausted.

Policy, § I.A (Ex. C).

        33.       The Policy provides that the full amount of the applicable underlying limit of

liability can be satisfied by payments made “by the issuer(s) of the Underlying Insurance, the

Insured [Florida Blue] or by another party on behalf, or for the benefit, of the Insured or the

issuer(s) of the Underlying Insurance.” Policy § I(E) (Ex. C).

        34.       Florida Blue paid substantial premiums to purchase the Policy, and Florida Blue

has complied with all applicable terms and conditions of the Policy.

IV.     Florida Blue’s Effort to Obtain Insurance Coverage from Homeland

        35.       The allegations of the Subscribers and Providers in the Antitrust Litigation fall

squarely within the coverage afforded by the Policy.

        36.       Florida Blue provided timely notice of the Antitrust Litigation to all of its

insurers, including Homeland, and demanded Homeland provide coverage for the Antitrust

Litigation.



                                                 -6-
ME1 31918931v.6
 Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 7 of 9 PageID 7



        37.       Homeland did not issue a coverage position in response to Florida Blue’s notice

of the Antitrust Litigation.

        38.       On October 23, 2018, Florida Blue and all of its insurers in this policy period

participated in a mediation session in an attempt to resolve the insurance coverage issues arising

from the Antitrust Litigation.

        39.       Florida Blue was informed that Homeland was not willing to participate in a

settlement with Florida Blue’s other insurers.

        40.       The parties did not reach a settlement on the first day of mediation.

        41.       On April 30, 2019, Florida Blue and its insurers participated in a second

mediation session.

        42.       Homeland participated in the second mediation session but once again was not

willing to participate in a global settlement with Florida Blue’s other insurers.

        43.       Through significant effort during both mediation sessions and discussions

following those sessions, Florida Blue and its other insurers, except Homeland, entered into a

confidential settlement regarding the other insurers’ obligations with respect to the Antitrust

Litigation.

        44.       On November 20, 2019, Florida Blue asked Homeland to provide a written

coverage position in response to Florida Blue’s request for insurance coverage for its costs

arising out of the Antitrust Litigation.

        45.       To date, Homeland has not provided a written coverage position in response to

Florida Blue’s request.




                                                  -7-
ME1 31918931v.6
 Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 8 of 9 PageID 8



        46.       While Florida Blue’s other insurers have reached a confidential settlement with

Florida Blue, Homeland has failed to provide its coverage position or commit to providing

coverage for any settlement of the Antitrust Litigation.

                                         COUNT I
                                  DECLARATORY JUDGMENT

        47.       Florida Blue incorporates by reference the allegations of Paragraphs 1 through 46

of this Complaint and makes them a part hereof as if fully set forth at length herein.

        48.       Florida Blue paid substantial premiums to Homeland for coverage under the

Policy, and Florida Blue has at all times complied with all relevant provisions of the Policy.

        49.       Homeland contracted to pay Loss, including Defense Expenses, incurred as a

result of a Claim.

        50.       Homeland fails to acknowledge its obligations to: (a) fund Florida Blue’s defense

of the Antitrust Litigation; and (b) pay any judgment or settlement arising from the Antitrust

Litigation.

        51.       By reason of the foregoing, an actual and justiciable controversy exists between

Florida Blue and Homeland regarding their rights and obligations under the Policy.

        52.       The rights, status and other legal obligations of Florida Blue and Homeland

remain uncertain and insecure, and this Court’s entry of declaratory judgment will terminate the

uncertainty and controversy giving rise to this proceeding.

        WHEREFORE, Florida Blue respectfully requests that this Court issue a declaration

that:

         (a)      under the terms of the Policy, Homeland has a duty to pay on behalf of Florida

Blue defense and indemnity arising from the Antitrust Litigation within the limits of the Policy

and in excess of underlying limits;


                                                 -8-
ME1 31918931v.6
    Case 3:20-cv-00181-MMH-MCR Document 1 Filed 02/26/20 Page 9 of 9 PageID 9



         (b)      that the underlying limits may be satisfied by payments by the issuers of the

underlying policies, Florida Blue, or a combination thereof;

         (c)      under the terms of the Policy, Homeland has a duty to indemnify and reimburse

Florida Blue for the fees, expenses, and costs Florida Blue will incur in defense of the Antitrust

Litigation;

         (d)      Homeland must reimburse Florida Blue for fees, expenses and costs that it has

incurred and will incur in bringing this insurance coverage action; and

         (e)      such other relief as the Court deems appropriate.



DATED: February 26, 2020

                                                            Joann M. Lytle, Esq.2
                                                            Ashley L. Turner, Esq.
                                                            MCCARTER & ENGLISH, LLP
                                                            1600 Market Street
                                                            Suite 3900
                                                            Philadelphia, PA 19103
                                                            Telephone: (215) 979-3879
                                                            jlytle@mccarter.com
                                                            aturner@mccarter.com

                                                             s/ Michael A. Abel
                                                            Michael A. Abel, Esq.
                                                            Florida Bar No. 0075078
                                                            ABEL BEAN LAW P.A.
                                                            50 North Laura Street, Suite 2500
                                                            Jacksonville, Florida 32202
                                                            Telephone: (904) 516-5486
                                                            mabel@abelbeanlaw.com


                                                            Attorneys for Plaintiff Blue Cross and
                                                            Blue Shield of Florida, Inc.



2
 In accordance with Local Rule 2.02, Joann M. Lytle and Ashley L. Turner will be filing a written
motion, as well as a designation and consent to act, within fourteen (14) days.

                                                 -9-
ME1 31918931v.6
